Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 07/15/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Regarding Claims 5 and 18, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claims 5 and 18 recite the broad recitation 10-30 Hz, and the claim also recites “typically 20 Hz” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding Claim 13, the steps recited as performed by the controller render the Claims indefinite. It is unclear as to how certain recited steps could possibly be done solely by a controller, for example the step of placing bone graft material recited in the claim, or how the controller would be aware that a certain step was performed, for example knowing when all sides of socket are treated as recited in in the claim. The Examiner is moving forward with Examination interpreting that any laser device with a controller capable of controlling the listed parameters applies as prior art to Claim 13. 
Regarding Claims 14-20, the aforementioned Claims are rendered indefinite for the same arguments given above, and are further indefinite for containing product and process limitations (see MPEP 2173.05p). The aforementioned Claims recite language like “is extracted”, “is used”, and “is performed”, all of which define the product by the process it is capable of performing and render the Claims indefinite. The Examiner is moving forward with Examination interpreting that these steps are merely intended use. Further, the Examiner points out that the FR Nd:YAG is not positively recited or required, and as all of the irradiating steps are tied to the controller and not the laser device, the arguments presented above for Claim 13 are further solidified. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the YouTube video from Amir Sanjabi DDS cited on the IDS dated 1/13/2021, hereinafter Sanjabi.
Regarding Claim 1, Sanjabi teaches a laser-assisted ridge preservation method (title) using a free-running (FR) pulsed neodymium yttrium aluminum garnet (Nd:YAG) laser device (timestamp 3:25 states the device used is and Nd:YAG Periolase), the method comprising: photothermally denaturing and vaporizing encapsulated granulomatous tissue with the laser device on all sides of a socket of an extracted tooth (timestamp 3:20, method effect); irradiating the socket with the laser device to form a thrombus (timestamp 3:20-4:00); and placing bone graft material into the thrombus (timestamp 4:00-5:35).

Regarding Claim 7, Sanjabi teaches the method of Claim 1, wherein the bone graft material is a spongious bone substitute which has slow resorption by host tissues (See video description, which 

Regarding Claim 8, Sanjabi teaches the method of Claim 7, wherein the bone graft material is placed into the thrombus midway in the alveolus from the depth of the alveolar process to the crestal bone such that the graft is submerged and completely contained with the blood thrombus (timestamp 4:00 to 5:35 shows the material being placed into the middle of the alveolar pocket until completely contained in the blood thrombus).

Regarding Claim 9, Sanjabi teaches the method of Claim 8, wherein photobiomodulation is used to accelerate wound healing after placement of the bone graft material (timestap 6:00 shows “homeostasis” setting being used to photobiomodulate after the placement of the bone graft material).

Regarding Claim 10, Sanjabi teaches the method of Claim 9, wherein after the bone graft material is placed, the bone graft material is condensed with a packer (timestamp 5:35).

Regarding Claim 11, Sanjabi teaches the method of Claim 1, wherein the bone graft material is cut to size to fill the socket (the Examiner is taking the position that, as the graft material fits inside the socket, it was inherently cut to size), placed in the socket, and condensed with a packer (timestamp 5:35).

Regarding Claim 12, Sanjabi teaches the method of Claim 1, wherein the socket is allowed to fill with blood before irradiating (timestamp 3:20 showing the socket fill entirely with blood before the irradiation).

Regarding Claim 13, Sanjabi teaches a device for performing a laser assisted ridge preservation method, comprising: a laser device; and a controller (timestamp 3:25 states the device is an ND:Yag Periolase); wherein the controller executes process steps stored in a memory to perform the steps of 1) photothermally denaturing and vaporizing encapsulated granulomatous tissue with the laser device on all sides of a socket of an extracted tooth (timestamp 3:20, method effect); irradiating the socket with the laser device to form a thrombus (timestamp 3:20-4:00); and placing bone graft material into the thrombus (timestamp 4:00-5:35).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the YouTube video from Amir Sanjabi DDS cited on the IDS dated 1/13/2021, hereinafter Sanjabi, in view of Sharma et al, hereinafter Sharma. 
Regarding Claims 2 and 14, Sanjabi teaches wherein the tooth is extracted atraumatically along a root surface and through a periodontal ligament (timestamp 3:20). Sanjabi does not teach wherein the tooth is extracted with a periotome. However, Sanjabi does teach tooth extraction using an elevator (timestamp 3:20).
However, in the art of dental extraction tools, Sharma teaches that periotomes and elevators can be used based on the need of the tooth (see “Materials/Methods”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sanjabi by Sharma, i.e. by using a periotome instead of an elevator, as it is within the skill of one of ordinary skill in the art to decide the appropriate tool to use for tooth extraction for a particular surgery. 

. 

Claims 3-6 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Amir Sanjabi DDS cited on the IDS dated 1/13/2021, hereinafter Sanjabi, in view of Sharma et al, hereinafter Sharma, further in view of U.S. Patent Publication 20170215989 awarded to Gregg et al, hereinafter Gregg.
Regarding Claims 3 and 16, Sharma in view of Sanjabi makes obvious the method/device of Claims 2 and 13. Sharma does not teach wherein the step of irradiating is performed with output power from the FR Nd:YAG laser device within 3 to 4 Watts.
However, in the art of laser dentistry, Gregg teaches the usage of a Periolase MVP-7 for dental surgery (abstract), which is the intended device used for this procedure, as stated by the Applicant in the Applicant’s Specification (Para. 0033). Gregg further teaches that the device can be used between 2.4-6 Watts (Para. 0292), and that the device is capable of performing many soft tissue dental procedures (Para. 0047). Further, the device’s website lists LARiP as a known procedure for the device to perform (https://www.lanap.com/laser-dentistry/vaps/).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Sanjabi modified by Sharma by Gregg, i.e. by running the device of Sanjabi at 3-4 Watts, as since it has been held that a prima facie case of obviousness exists where the 

Regarding Claim 4 and 17, Sanjabi in view of Sharma and Gregg makes obvious the method/device of Claims 3 and 16. Sanjabi does not teach wherein the step of irradiating is performed with a pulse duration from the FR Nd:YAG laser device of 650 microseconds.
However, in the art of laser dentistry, Gregg teaches the usage of a Periolase MVP-7 for dental surgery (abstract), which is the intended device used for this procedure, as stated by the Applicant in the Applicant’s Specification (Para. 0033). Gregg further teaches that the device can be used between 100-650 microseconds (Para. 0292), and that the device is capable of performing many soft tissue dental procedures (Para. 0047). Further, the device’s website lists LARiP as a known procedure for the device to perform (https://www.lanap.com/laser-dentistry/vaps/).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Sanjabi modified by Sharma by Gregg, i.e. by running the device of Sanjabi at 650 microseconds, as since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05), and as the procedure and device are well known in the art and it is within the skill of an artisan to optimize values for a procedure.


However, in the art of laser dentistry, Gregg teaches the usage of a Periolase MVP-7 for dental surgery (abstract), which is the intended device used for this procedure, as stated by the Applicant in the Applicant’s Specification (Para. 0033). Gregg further teaches that the device can be used between 10-30 Hz (Para. 0292), and that the device is capable of performing many soft tissue dental procedures (Para. 0047). Further, the device’s website lists LARiP as a known procedure for the device to perform (https://www.lanap.com/laser-dentistry/vaps/).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Sanjabi modified by Sharma by Gregg, i.e. by running the device of Sanjabi at 10-30 Hz, as the procedure and device are well known in the art and it is within the skill of an artisan to optimize values for a procedure. 

Regarding Claims 6 and 19, Sanjabi in view of Sharma and Gregg makes obvious the device/method of Claims 5 and 18. Sanjabi does not teach wherein the step of irradiating is performed with total energy output from the FR Nd:YAG laser device within 100 to 200 Joules for a bicuspid tooth, and 300 to 600 Joules for a molar tooth.
However, in the art of laser dentistry, Gregg teaches the usage of a Periolase MVP-7 for dental surgery (abstract), which is the intended device used for this procedure, as stated by the Applicant in the Applicant’s Specification (Para. 0033). Gregg further teaches that the device can be used between 100-650 microseconds (Para. 0292), and that the device is capable of performing many soft tissue dental procedures (Para. 0047). Further, the device’s website lists LARiP as a known procedure for the device to perform (https://www.lanap.com/laser-dentistry/vaps/).


Regarding Claim 20, Sanjabi in view of Sharma and Gregg makes obvious the method of Claim 19, wherein the bone graft material is a spongious bone substitute which has slow resorption by host tissues (See video description, which states that the bone graft material used is Puros Bone Graft, a spongious and slow resorbing graft material) and wherein the bone graft material is placed into the thrombus midway in the alveolus from the depth of the alveolar process to the crestal bone such that the graft is submerged and completely contained with the blood thrombus (timestamp 4:00 to 5:35 shows the material being placed into the middle of the alveolar pocket until completely contained in the blood thrombus).
. 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/JLM/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792